The Chancellor.
On the 30th day of December, 1833, the complainant and the defendant, Mrs. Camfield, entered into a lease under hand and seal, by which the latter let and rented to the complainant a building in the city of Newark, for the term of five years from the first day of April then next, and the uninterrupted use and occupation thereof for the term of five years, to commence on the said first day of April, at the yearly rent of two hundred dollars, payable quarterly. The bill alleges, that after the execution of this lease, Daniel H. and James H. Boylan, *39with, the knowledge of the lease so executed between the complainant and Mrs. Camfield, entered into and executed a lease between themselves and Mrs. Camfield, and that, by virtue of their lease, they are in possession of the premises. The bill prays that Mrs. Camfield may be decreed specifically to perform her agreement with the complainant, and the Boylans decreed to deliver the possession. The defendants demurred to the bill.
There is no precedent for such a bill as this. It is nothing more than a bill asking the court to compel a lessor to deliver to the lessee the possession of leased premises according to the terms of the lease. The lease itself is complete, and if the lessor violates its terms, the complainant must seek his redress in a court of law. The Boylans made no agreement with the complainants. If they are holding possession against a superior title of the complainant, he must maintain his title at law. This is not the proper court to recover the possession of real estate. The court will frequently deliver possession, as auxiliary to other relief, but a bill for possession alone cannot be maintained under any circumstances.
The demurrer is sustained, and the bill must be dismissed with costs.